481 So. 2d 1017 (1986)
Patricia Rodriguez, Wife of/and George RODRIGUEZ and Mitchell Rodriguez
v.
William R. TRAYLOR, Richard J. Roy, the Continental Insurance Company, Valley Forge Insurance Company and Safeco Insurance Company of America.
No. 85-C-2346.
Supreme Court of Louisiana.
January 24, 1986.
*1018 PER CURIAM.
Granted. When the jury has been erroneously instructed on the issue of quantum of damages so that it is necessary for a reviewing court to set aside the award, the amount of damages fixed by the jury should be entirely disregarded. The appellate court, under its authority to review facts, should fix the damages on the basis of an independent evaluation of the record, rather than simply increasing to the lowest reasonable amount. Thomas v. Missouri Pacific Railroad Co., 466 So. 2d 1280 (La. 1985).
That portion of the judgment of the court of appeal fixing damages is set aside, and the case is remanded for refixing of damages on the basis of an independent evaluation of the record.